﻿It gives me great pleasure to congratulate the President on his election to guide the work of the forty-third session of the General Assembly. I am confident that his wisdom and experience will contribute effectively to the achievement of the results we all seek through strenuous efforts to find constructive solutions to the problems of international peace and security through the co-operation of all the peoples of the world. My pleasure is all the greater because the President represents a country with which mine maintains positive and constructive co-operation.
The experienced leadership given by his predecessor at the forty-second session of the General Assembly earned him the gratitude and recognition it is now my pleasure to express.
We also wish to express our appreciation and thanks to the Secretary-General, Mr. Javier Perez de Cuellar, for his distinguished service to our Organization in pursuance of the goals and political objectives of the Charter.
We are now witnessing hopeful international developments in the direction of dialogue and peaceful coexistence after a critical period of tension and confrontation. We join with the international community in hailing these welcome developments. We hope that this new atmosphere will help bring about just solutions to problems affecting many of the peoples of the world, f ere race t among which are problems such as regional wars, foreign occupation, denial of the rights of other peoples, external hegemony, economic exploitation, terrorism end degradation of the environment. It is encouraging to note the new awareness of the impasse reached in the arms race and, as a result, the conclusion of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles between the United States and the Soviet Union. We also welcome the agreement on the withdrawal of Soviet troops from Afghanistan, and the first steps taken towards solving the problem of Namibia, the Iran-Iraq war, and a number of other regional issues. We hope that this new awareness of the futility of military force will pave the way towards the settlement of other conflicts around the world and that the year 1988 will be the gateway to world peace.
My delegation salutes the popular uprising - the intifada - in the occupied territories of Palestine against the Fascist policies, encroachments and depredations of the Zionist entity in the holy places of Palestine, We strongly condemn the violent repressive measures, including deportation and the use of terrorist tactics practised by the Zionist entity against the unarmed Palestinian people, including women, children and the elderly.
The valiant resistance and steadfastness of the Palestinian people under occupation are the measure of its categorical rejection of the status quo imposed by Israel and of that people's Insistence on its right to self-determination, to preservation of its national character and the full exercise of its national rights on the whole of its territory.
The intifada and the new facts it brought to light have negated Israeli propaganda's false claims to democracy. The new facts expose Israel before the whole world and starkly underline its Fascist practices and expansionist policies expressed in such abhorrent measures as deportation, imprisonment without due process, demolition of homes, confiscation of property, the establishment of colonial-type settlements and the continued transgression on the al-Aqsa mosque and other holy places in Palestine. 
Israel has to learn the lessons of history and reconsider its policies in light of these new facts which belie the "secure boundaries" argument invoked as a pretext for continued occupation and creeping annexation, in violation of the United Nations Charter and its resolutions, the norms of international law and the Geneva Convention of 1949 on the protection of the civilian population in time of war.
We reaffirm our unlimited support for the Palestinian people's uprising and call upon the world body and all peace-loving forces in the world to shoulder their historic responsibilities and do what is necessary to put an end to attempts at genocide and the policy of expulsion and deportation practised by Israel and aimed at driving out the legitimate inhabitants o£ Palestine and the occupied territories from their homeland.
Just and comprehensive peace in the Middle East cannot be founded on repression, terrorism and killing. It can only be built on a foundation of justice and respect for human rights and international norms of conduct. This can only be achieved by recognition of the legitimate rights of the Palestinian people, foremost among which is the right to self-determination and the establishment of its own State on its national territory.
From this perspective, the Amman summit meeting of Arab States unanimously declared that the only way to solve the problem in a fair and comprehensive manner is the convening of an international peace conference, with the participation of the permanent members of the Security Council and all parties concerned, including the Palestine Liberation Organization (FLO), on an equal footing, as the sole, legitimate representative of the Palestinian people. The international community is leaning towards reaching a definitive solution along those lines.
The State of Qatar declares its support for all steps the PLO might take in its capacity as the sole, legitimate representative of the Palestinian people. We welcome the acceptance by Iran of Security Council resolution 598 (1987), which had been accepted by Iraq when it was adopted. This acceptance carries great potential for the establishment of a just peace between two neighbourly Muslim nations, Iran and Iraq.
We express the hope that Iran and Iraq will be able to resolve all the problems between them in a peaceful, just and comprehensive fashion, thus safeguarding their respective interests and consolidating the peace and stability of the region in the best interests of their peoples and of the whole Arab and Islamic world.
In this regard, we commend the fruitful efforts of the Secretary-General, which were crowned by a cease-fire between the two warring neighbours. We reaffirm our support for his continued efforts to achieve the lasting peace for which we all yearn.
The State of Qatar, together with the other sister nations members of the Gulf Co-operation Council, stands ready to make every effort to ensure the success of the peace talks between Iran and Iraq. Despite all the difficulties, we are confident that negotiations will continue until a real, just and permanent peace is achieved and the stability of the Gulf region restored.
The State of Qatar welcomes the withdrawal of Soviet troops from Afghanistan and hopes that conditions in that country will be stabilized so that the Afghan people can devote its efforts to rebuilding the country and determining its own course.
The current situation in Africa is one of our main concerns. The South African regime represents the antithesis of what the United Nations was intended to embody, namely, the negation of repression and discrimination. The United Nations should intensify its efforts aimed at putting an end to the inhumane and immoral regime of apartheid. That regime cannot be reformed; it must be dismantled. We condemn the new racist legislation on residential segregation and fully support the just struggle of the peoples of South Africa, Namibia, and the other countries in southern Africa. We call upon the international co unity, especially those countries which can influence South Africa's policies, to support the struggle of the people of southern Africa and compel South Africa's racist authorities to renounce their policies of apartheid and their attempts at destabilising the neighbouring countries.
We commend the efforts of those parties which seek a solution to the problem of Namibia by putting an end to South Africa's illegal occupation and paving the way foe Namibia's independence. We hope that the current negotiations will bring a halt to military operations on the Angolan border, ensure Namibia's independence and eventually do away with apartheid. The ever-growing nuclear arsenals of the two super-Powers are a persistent threat to the survival of the human race. We therefore welcome the initial agreement reached by the United States and the Soviet Union on the elimination of medium-range nuclear missiles. We hope that this agreement is the harbinger of other agreements on radical reductions of their strategic missiles and on the prevention of an arms race in outer space. The decision to conduct negotiations on nuclear testing should lead to the early conclusion of a treaty banning all such tests. At the Geneva Conference on Disarmament, the adoption of a convention prohibiting chemical weapons seems now more than ever before to be within ready. That result should speedily be achieved.
Another Important problem is that of international terrorism. It is a complex problem that endangers the stability of States and affects their mutual relations. Moreover, terrorist activities pose a wanton threat to life, limb and property. While international co-operation and the enactment of co-ordinated measures at the domestic level are needed to combat terrorism, it is necessary also to understand the true nature of international terrorism.
We must also condemn terrorism practised by or under the direct supervision of States. Colonialism, Zionism and racist and hegemonist regimes indulge in State terrorism through armed aggression against sovereign States and interference in their internal affairs, and the expulsion from their homes and assassination of Innocent people. Colonialism, Zionism and racism are all sources of widespread international terrorism, which constitutes a threat to peace and security and is condemned by the peoples of the world.
It is of prime importance to draw a clear distinction between evil acts of terrorism and the legitimate struggle of national liberation movements. 
The state of the world economy is a source of deep concern. Despite all efforts to assemble the prerequisites for development, the rate of growth in industrialized nations has been less than expected. In the developing world, dwindling returns on the export of raw materials and high interest rates on foreign debts have critically affected the financial resources of developing countries. This situation has a negative impact on economic performance and diminishes the possibility of growth through development.
The indebtedness of the developing world continues to be the main obstacle to growth. It lowers the already low standard of living of the poorest of the poor. The heavy debt burden complicates all attempts at structural improvements in the economic policies of the countries concerned. All efforts at restructuring and at better mobilization of local resources are hampered by the immediate claims of debt servicing and thus fail to produce the expected rapid results. The problem of the effects of debt servicing on developing countries needs to be re-examined in a world-wide context. In allocating financial aid, the needs of the least developed countries should be given the special consideration they deserve.
Against that background, the State of Qatar welcomes the positive achievements of the seventh session of the United Nations Conference on Trade and Development (UNCTAD). Implementation of the recommendations in the Final Act of that session could lead to specific progress in co-operation in dealing with the current acute crisis in international economic relations.
In conclusion, I wish to state that, even though changing conditions since the inception of the United Nations may have required changes in the Organization's methods of work, the lofty purposes and principles of the Organization remain as relevant as ever. The importance of the role played by the United Nations on the world scene has been enhanced. It is more than ever necessary for us all to renew our commitment to the Charter principles, for the sake of a better world for our peoples and the future of mankind in general.
